Name: Commission Regulation (EEC) No 2733/86 of 2 September 1986 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 9 . 86 Official Journal of the European Communities No L 252/9 COMMISSION REGULATION (EEC) No 2733/86 of 2 September 1986 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question , HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3502/85 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 5 September 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 September 1986 . For the Commission COCKFIELD Vice-President (') OJ No L 154, 13 . 6 . 1981 , p . 26 . (2) OJ No L 335, 13 . 12 . 1985, p . 9 . No L 252/10 Official Journal of the European Communities 4. 9. 86 ANNEX Code NIMEXE code CCT heading No . Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 07.01-13 1 07.01-15 \ 07.01 A II New potatoes 23,54 1034 187,79 50,60 161,51 3184 16,70 34701 56,96 15,01 1.12 ex 07.01-21 1 ex 07.01-22 | ex 07.01 B I Broccoli 53,43 2345 425,70 113,66 367,20 7307 38,15 78047 128,14 35,31 1.14 07.01-23 07.01 B II White cabbages and red cabbages 35,18 1539 279,04 75,82 241,43 4731 24,92 51 927 85,41 22,25 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 46,09 2023 366,69 99,08 315,49 6208 32,65 67972 111,48 29,49 1.20 07.01-31 1 07.01-33 I 07.01 D I Cabbage lettuce 52,01 2285 414,84 111,78 356,78 7034 36,90 76657 125,83 33,16 1.22 ex 07.01-36 ex 07.01 D II Endives 45,63 1997 361,96 98,35 313,18 6137 32,33 67359 110,79 28,87 1.28 07.01-41 1 07.01-43 | 07.01 F I Peas 327,38 14236 2601,34 687,56 2253,19 45285 250,01 474420 775,67 226,62 130 07.01-45 1 07.01-47 J 07.01 F II Beans (of the species Phaseolus) 75,29 3307 600,27 161,56 516,43 10333 53,55 110908 181,96 48,16 1.32 ex 07.01-49 ex 07.01 F III Broad beans 24,63 1083 196,18 53,03 168,95 3307 17,44 36383 59,64 15,59 1.40 ex 07.01-54 ex 07.01 G II Carrots 8,58 376 68,35 18,25 58,96 1173 6,12 12532 20,57 5,66 1.50 ex 07.01-59 ex 07.01 G IV Radishes 110,47 4845 878,70 237,46 756,40 14893 77,93 162912 267,37 70,67 1.60 ex 07.01-63 ex 07.01 H Onions (other than wild onions and sets) 12,63 549 100,41 26,53 86,97 1747 9,65 18312 29,94 8,74 1.70 07.01-67 ex 07.01 H Garlic 213,62 9289 1 697,42 448,64 1 470,25 29549 163,14 309568 506,14 147,87 1.74 ex 07.01-68 ex 07.01 IJ Leeks 35,69 1561 283,09 76,91 244,93 4800 25,28 52681 86,65 22,58 1.80 07.01 K Asparagus : \\\ I\ 1.80.1 ex 07.01-71 ||  green 431,82 18778 3431,26 906,92 2972,05 59732 329,78 625777 1 023,14 298,91 1.80.2 ex 07.01-71 II  other 134,87 5925 1075,31 289,42 925,12 18511 95,93 198678 325,95 86,27 1.90 07.01-73 07.01 L Artichokes 24,26 1065 193,01 52,15 166,06 3267 17,18 35778 58,67 15,52 1.100 07.01-75 1 07.01-77 I 07.01 M Tomatoes 139,72 6075 1 110,20 293,43 961,62 19326 106,70 202474 331,04 96,71 1.110 07.01-81 1 07,01-82 ] 07.01 P I Cucumbers 57,16 2509 454,73 122,87 391,24 7698 40,49 84292 138,24 36,57 1.112 07.01-85 07.01 Q II Chantarelles 824,14 35839 6548,53 1 730,84 5672,13 113999 629,38 1 194291 1 952,65 ' 570,48 1.118 07.01-91 07.01 R Fennel 24,65 1081 196,10 52,99 168,81 3323 17,39 36357 59,67 15,77 1.120 07.01-93 07.01 S Sweet peppers 48,02 2088 381,56 100,85 330,50 6642 36,67 69588 113,77 33,24 1.130 07.01-97 07.01 T II Aubergines 23,01 1000 182,85 48,32 158,38 3183 17,57 33347 54,52 15,92 1.140 07.01-96 07.01 T I Vegetable marrows (including courgettes) 31,06 1366 247,45 66,89 213,10 4172 21,99 45890 75,23 19,67 1.150 ex 07.01-99 ex 07.01 T III Celery stalks and leaves 48,68 2138 388,12 104,46 333,91 6681 34,62 71711 117,65 31,14 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes, fresh, whole 68,69 3005 544,85 148,04 471,42 9239 48,66 101393 166,77 43,46 2.10 ' 08.01-31 ex 08.01 B Bananas, fresh 45,34 1972 360,33 95,24 312,11 6272 34,63 65716 107,44 31,39 2.20 ex 08.01-50 ex 08.01 C Pineapples, fresh 60,37 2625 479,73 126,80 415,53 8351 46,10 87492 143,04 41,79 2.30 ex 08.01-60 ex 08.01 D Avocados, fresh 131,98 5739 1 048,71 277,18 908,36 18256 100,79 191259 312,70 91,36 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 143,06 6221 1136,81 300,47 984,67 19790 109,25 207326 338,97 99,03 2.50I 08.02 A I Sweet oranges, fresh : I\ 2.50.1 08.02-02 08.02-06 08.02-12 08.02-16  Sanguines and semi- sanguines 43,28 1900 344,34 93,04 296,26 5829 30,66 63829 104,68 27,69 4. 9 . 86 Official Journal of the European Communities No L 252/11 Code NIMEXE code l CCT heading No Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 52,39 2278 416,33 110,04 360,61 7247 40,01 75928 124,14 36,26 2.50.3 08.02-05 08.02-09 08.02-15 08.02-19  others 36,76 1598 292,11 77,20 253,01 5085 28,07 53273 87,10 25,44 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh , Clementines, wilkings and other similar citrus hybrids, fresh : 2.60.1 08.02-29 ex 08.02 B II  Monreales and satsumas 42,07 1846 335,16 89,49 289,10 5753 30,04 61448 100,88 27,79 2.60.2 08.02-31 ex 08.02 B II  Mandarins and wilkings 54,83 2395 435,12 115,65 376,03 7558 41,69 79602 130,32 37,50 2.60.3 08.02.28 08.02 B I  Clementines 84,26 3681 668,65 177,72 577,86 11615 64,06 122327 200,27 57,62 2.60.4 08.02-34 08.02-37 ex 08.02 B II  Tangerines and others 60,46 2629 480,41 126,97 416,11 8363 46,17 87615 143,25 41,-85 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 54,22 2358 430,89 113,89 373,23 7501 41,41 78585 128,48 37,53 2.80 ex 08.02 D Grapefruit, fresh : I Il \ 2.80.1 ex 08.02-70\  white 50,88 .2212 404,32 106,86 350,20 7038 38,85 73737 120,56 35,22 2.80.2 ex 08.02-70\  pink 65,01 2827 516,57 136,53 447,43 8992 49,64 94210 154,03 45,00 2.81 ex 08.02-90 ex 08.02 E Limes and limettes 152,02 6611 1 207,98 319,28 1046,31 21029 116,09 220305 360,19 105,23 2.90 08.04-11 08.04-19 08.04-23 08.04 A I Table grapes 47,48 2064 377,27 99j71 326,78 6567 36,25 68805 112,49 32,86 2.95 08.05-50 08.05 C Chestnuts 84,23 3686 668,11 181,53 578,07 11329 59,67 124330 204,50 53,29 2.100 08.06-13 08.06-15 08.06-17 08.06 A II Apples 61,40 2670 487,92 128,96 422,62 8494 46,89 88986 145,49 42,50 2.110 08.06-33 08.06-35 08.06-37 08.06-38 08.06 B II Pears 50,70 2205 402,91 106,49 348,99 7014 38,72 73482 120,14 35,10 2.120 08.07-10 08.07 A Apricots 50,58 2209 401,35 106,67 346,85 6972 38,45 73424 120,20 34,58 2.130 ex 08.07-32 ex 08.07 B Peaches 50,87 2232 405,24 108,20 349,56 6956 36,32 74297 121,98 33,61 2.140 ex 08.07-32 ex 08.07 B Nectarines 35,60 1555 282,54 75,10 244,17 4908 27,07 51690 84,62 24,35 2.150 08.07-51 08.07-55 08.07 C Cherries 88,56 3890 706,11 190,05 607,49 12155 62,99 130463 214,04 56,65 2.160 08.07-71 08.07-75 08.07 D Plums 59,65 2594 474,00 125,28 410,57 8251 45,55 86447 141,34 41,29 2.170 08.08-11 08.08-15 08.08 A Strawberries 76,45 3355 608,18 164,33 523,28 10297 54,16 112738 184,89 48,92 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 113,49 4935 901,77 238,35 781,09 15698 86,67 164462 268,89 78,55 2.180 08.09-11 ex 08.09 Water melons 28,70 1248 228,12 60,29 197,59 3971 21,92 41603 68,02 19,87 2.190 ex 08.09 Melons (other than water melons) : I 2.190.1 ex 08.09-19I  Amarillo, Cuper, . HoneyDew, Onteniente , Piel deSapo, Rochet, Tendral 24,86 1081 197,54 52,21 171,10 3438 18,98 36027 58,90 17,20 2.190.2 ex 08.09-19\  other 70,73 3075 562,02 148,54 486,80 9783 54,01 102498 167,58 48,96 2.195 ex 08.09-90 ex 08.09 Pomegranates 163,43 .7107 1 298,63 343,24 1 124,83 22607 124,81 236838 387,22 113,13 2.200 ex 08.09-90 ex 08.09 Kiwis 200,50 8719 1 593,19 421,09 1 379,97 27735 153,12 290560 475,06 138,79 2.202 ex 08.09-90 ex 08.09 Khakis 198,36 8706 1 577,95 426,36 1 357,65 26715 140,52 292500 479,72 126,92 2.203 ex 08.09-90 l ex 08.09 Lychees 314,28 13666 2497,22 660,04 2163,01 43472 240,01 455432 744,62 217,54